Name: Commission Regulation (EEC) No 3206/91 of 31 October 1991 on applications for commitment of, advances on and payment of the balance of aid granted by the EAGGF Guidance Section for operational programmes involving investments to improve the conditions under which agricultural and forestry products are processed and marketed
 Type: Regulation
 Subject Matter: forestry;  marketing; NA;  industrial structures and policy
 Date Published: nan

 1 . 11 . 91 Official Journal of the European Communities No L 303/59 COMMISSION REGULATION (EEC) No 3206/91 of 31 October 1991 on applications for commitment of, advances on and payment of the balance of aid granted by the EAGGF Guidance Section for operational programmes involving investments to improve the conditions under which agricultural and forestry products are processed and marketed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 23 thereof, Whereas, pursuant to Article 1 of Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (3), the common measure introduced by Regula ­ tion (EEC) No 866/90 is extended to cover the develop ­ ment or rationalization of the marketing and processing of forestry products ; Whereas applications for commitment of, advances on and payment of the balance submitted by the competent authorities to the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, must contain certain data to make it easier to ascertain whether expenditure complies with the provisions of the opera ­ tional programmes concerned and Regulations (EEC) No 866/90 and (EEC) No 867/90 ; Whereas, with a view to standardizing payment applica ­ tions, the Commission should make a computerized system available to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, ance with Annex II hereto. However the first annual instalment shall be committed and the first advance on that instalment shall be paid automatically when the deci ­ sion approving the operational programme is adopted. 2. Each quarter the competent authority shall forward to the Commission a statement of payments made to reci ­ pients during the preceding quarter in accordance with Annex III. 3 . The Commission shall pay the second advance on an annual instalment automatically where the quarterly statement shows that at least 50 % of the first advance on the same instalment has been used. However the sum of the two advances must not exceed 80 % of the expenditure forecast for that instalment. 4. After receipt of the second quarterly statement relating to an annual instalment, the Commission shall, at the request of the competent authority or of the Member State, commit the following annual instalment and the first advance thereon in so far as budgetary resources allow. 5. In accordance with Annex IV, the competent aut ­ hority shall forward the application for payment of the balance of an annual instalment no later than the time of presentation of the quarterly statement showing that at least 50 % of the first advance on the following instal ­ ment has been used. In the absence of such a statement, the application must be forwarded in any case before 30 June of the year following the end of the year of execu ­ tion of that instalment. The amounts paid by the Commission which remain available to the competent authority shall be taken into account when the following advance is paid.HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for commitment of an annual instal ­ ment and for payment of a first annual advance in respect of operational programmes pursuant to Regulations (EEC) No 866/90 and (EEC) No 867/90 must be presented to the Commission by the competent authority in accord ­ Article 2 1 . No later than when it sends the first quarterly state ­ ment, the competent authority shall forward to the Commission, the forms on which the recipients submit their payment applications. The forms must include at least a description of the methods for financing the investment, a summary of expenditure effected and a comparative table of investments planned and invest ­ ments made, on the basis of quantitative and physical indicators in accordance with point 3 of Annex I. It shall (') OJ No L 91 , 6. 4. 1990, p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 91 , 6. 4. 1990, p. 7. No L 303/60 Official Journal of the European Communities 1 . 11 . 91 inform the Commission, within the same time limit, of the verification methods and national implementing provisions, in so far as such information has not been forwarded previously pursuant to Article 5 (2) of Regula ­ tion (EEC) No 866/90, together with any other document on the administrative implementation of the measure. It shall also notify subsequent updatings of the documents referred to in this paragraph. 2. The competent authority shall forward the report on the execution of an annual instalment in accordance with Annexes Va and Vb no later than 30 June of the year following the end of the year of execution of the instal ­ ment in question. Article 3 The date in Annexes II to Vb shall in principle be forwarded by means of a computerized system. The Commission shall decide on the necessary software to be made available to each competent authority. The Commission may also undertake to make equipment available and train a certain number of users. Article 4 The commitment and payment applications and the quar ­ terly statements must take account of the introductory remarks contained in Annex I. These applications and statements shall be sent to the Commission by the competent authority, either directly or via the Member State. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission 1 . 11 . 91 Official Journal of the European Communities No L 303/61 ANNEX I Applications for commitment and payment of advances and quarterly statements relating to operational programmes pursuant to Regulations (EEC) No 866/90 and (EEC) No 867/90 Introductory remarks 1 . Provisions on the submission of applications and other documents Applications for commitment and payment, quarterly statements and all additional information must be submitted in two copies to : Commission of the European Communities, Directorate-General for Agriculture, EAGGF Guidance Section (VI-G-5), rue de la Loi 200, B-1049 Brussels. 2. Data in respect of regions and areas Column A in Annex Va must contain the NUTS III code corresponding to the :  'arrondissement in Belgium and the Netherlands,  COROP-Regio in the Netherlands,  'Kreis' in Germany,  'departement' in France,  'county/local authority region ' in the United Kingdom,  'planning region' in Ireland,  'amt' in Denmark,  'provincia in Italy,  'nomos' in Greece,  'provincia' in Spain,  'grupo de conselhos in Portugal . The Objective 5 (b) areas must also be indicated clearly by means of an asterisk. 3 . Quantitative and physical indicators The quantitative and physical indicators may be in particular :  number,  length,  area,  volume,  capacity. 1 . 11 . 91No L 303/62 Official Journal of the European Communities ANNEX II APPLICATION FOR COMMITMENT AND PAYMENT OF THE FIRST ADVANCE ON THE . . . ANNUAL INSTALMENT (n) (19/. ./20. .) FOR AN OPERATIONAL PROGRAMME PURSUANT TO REGULATION (EEC) No 866/90 OR (EEC) No 867/90 (') Operational programme NO Eligible cost (2) for instalment No ECU Amount of commitment applied for ECU Advance (3) ECU Declaration Pursuant to Article 17 ( 1 ) of Regulation (EEC) No 866/90, it is hereby confirmed by J £), the authority designated pursuant to Article 14 (1 ) of Regulation (EEC) No 4253/88, that : 1 . 60 % of the total eligible cost relating to the last instalment (n  1 ) and 100 % of the total eligible cost relating to the last instalment but one (n  2) have been spent by the final reci ­ pients ; 2. verifications have been conducted in accordance with the control methods notified to the Commission ; 3 . the bank particulars are as follows : Name of bank : Address of branch/code : Telephone/telefax, telex, electronic address : Account No : Account holder : Drawn up at , on For the designated authority (signature and stamp) (') Delete as appropnate. (2) This amount must reflect the eligible costs laid down in the operational programme initially approved or, where applicable, the costs as adjusted by the Monitoring Committee/Commission. (3) Maximum of 50 % of the commitment applied for. (4) Name of the designated authority. A N N E X II I Q U A RT ER LY ST A TE M EN T RE LA TI N G TO O PE RA TI O N A L PR O G RA M M ES FO R W H IC H TH E EA G G F G U ID A N C E SE CT IO N H A S M A D E A PA Y M EN T PU R SU A N T TO R EG U LA TI O N (E EC ) N o 86 6/ 90 O R (E EC ) N o 86 7/ 90 0 Q ua rt er 1 /. ./ 19 .. to .. /. ./ 19 .. (P er io d n' ) A B C D O E F = D + E O pe ra tio na l pr og ra m m e N o To tal eli gi bl e co sts fo re se en P) Co m bi ne d pa ym en ts re ce iv ed fr om th e EA G G F, G ui da nc e S ec ti on (se co nd co lu m n) Co m bi ne d pa ym en ts m ad e to re ci pi en ts on be ha lf of th e E A G G F G ui da nc e S ec ti on un til th e en d of pe rio d n- 1 (se co nd co lu m n) Pa ym en ts m ad e to re ci pi en ts on be ha lf of th e E A G G F G ui da nc e S ec ti on du rin g pe rio d n (se co nd co lu m n) Co m bi ne d pa ym en ts m ad e to re ci pi en ts on be ha lf of th e E A G G F G ui da nc e S ec ti on un til th e en d of pe rio d n- 1 (se co nd co lu m n) E C U E C U EC U /N C (3) EC U /N C (3 E C U /N C 3 1 . 11 . 91 Official Journal of the European Communities No L 303/63 T ot al (') A se pa ra te sta tem en t m us t be dr aw n up by re gu lat io n. (2) Th is co lum n mu st ref lec tt he eli gib le co sts lai d do wn in the op era tio na l pr og ram me or igi na lly ap pr ov ed or ,w he re ap pli ca ble ,t he co sts as ad jus ted by the M on ito rin g Co mm itt ee /C om mi ssi on . (3) In di ca te th e cu rre nc y un it us ed . (4) Co rre sp on ds to co lu m n F of th e pr ev io us sta te m en t. 1 . 11 . 91No L 303/64 Official Journal of the European Communities ANNEX IV APPLICATION FOR PAYMENT OF THE BALANCE OF THE .. ANNUAL INSTALMENT (19.720 ..) FOR AN OPERATIONAL PROGRAMME PURSUANT TO REGULATION (EEC) No 866/90 OR (EEC) No 867/90 Operational programme No Total payments made to recipients on behalf of EAGGF Guidance Section (') ECU /NC (2) Total payments received from the EAGGF Guidance Section (3) ECU /NC (2) Balance applied for ECU /NC (2) DECLARATION CONCERNING THE BALANCE OF THE . . . ANNUAL INSTALMENT Pursuant to Article 17 (1 ) of Regulation (EEC) No 866/90, it is hereby confirmed by (% the authority designated pursuant to Article 14 (1 ) of Regulation (EEC) No 4253/88, that : 1 . the supporting documents and the forms on which the recipients apply for payment of aid from the EAGGF Guidance Section have been verified as regards accuracy ; 2. the financial contributions provided for in Article 16 (3) and (4) or, where applicable, (5), of Regu ­ lation (EEC) No 866/90 or (EEC) No 867/90 (2) have been verified and found to comply ; 3 . the payments made reflect progress in the making of the investments planned ; 4. each investment for which the final balance has been paid, has been the subject of an on-the-spot check ; 5 . the objectives and special conditions of the operational programmes are complied with ; 6. the checks have been carried out in accordance with the control methods notified to the Commis ­ sion ; 7. the detailed account relating to this declaration has been verified and deemed to comply ; 8 . the bank particulars are as follows : Name of bank : Address of branch/code : Telephone/telefax, telex, electronic address : Account number : Account holder : Drawn up at on For the designated authority (signature and stamp) O This amount is equal to the total in column Gof Annex Va hereto. (2) Delete where appropriate. (3) Excluding any payment relating to the following instalment (n + 1 ). (4) Name of the designated authority. A N N E X V a A N N U A L R EP O R T O N TH E EX EC U TI O N O F O PE R A TI O N A L PR O G R A M M E N o .. .. PU R SU A N T TO R EG U LA TI O N (E EC ) N o 86 6/ 90 O R (E EC ) N o 86 7/ 90 S IT U A T IO N A T 31 D E C E M B E R 19 .. N at io na l cu rr en cy /e cu (l) Re gi on 0 in ve st m en t N o To tal eli gi bl e co sts an tic ip at ed 0 El ig ib le ex pe nd itu re ac tu all y in cu rre d by th e be ne fic ia ry O w n fu nd s N at io na l aid s pa id to be ne fi ci ar ie s Co m m un ity aid s pa id to be ne fi ci ar ie s R em ar ks A B C D B - D -F -G F G H 1 . 11 . 91 Official Journal of the European Communities No L 303/65 T ot al (') In di ca te th e cu rre nc y un it us ed . (*) Se e po in t 2 of A nn ex I. 0 Th is co lu m n m us t ref lec t th e eli gi bl e co sts lai d do wn in th e op er ati on al pr og ra m m e or ig in all y ap pr ov ed or ,w he re ap pl ica bl e, th e co sts as ad ju ste d by th e M on ito rin g Co m m itt ee /C om m iss io n; D ra w n up at on Fo r th e de sig na te d au th or ity (S ig na tu re an d st am p) A N N E X V b A N N U A L RE PO RT O N TH E EX EC U TI O N O F O PE R A TI O N A L PR O G RA M M E N o PU R SU A N T TO R EG U LA TI O N (E EC ) N o 86 6/ 90 O R (E EC ) N o 86 7/ 90 S IT U A T IO N A T 31 D E C E M B E R 19 .. /2 .. . E xe cu ti on of w or k Se ct or co de (') In ve st m en t N o Sc he du le d da te s A ct ua l da te s R em ar ks R at e of ex ec ut io n (% ) 0 C o m m en ce m en t E nd C o m m en ce m en t E nd A B C D E F G H No L 303/66 Official journal of the European Communities 1 . 11 . y \ (') Se e A nn ex VI . (*) Th e rat e of ex ec ut io n is th e re su lt of th e co st of wo rk ca rri ed ou t di vi de d by th e to tal co st of wo rk or ig in all y pl an ne d or ,w he re ap pr op ria te ,t he ad ju ste d co st. D ra w n up at ,o n Fo r th e de sig na te d au th or ity (S ig na tu re an d sta m p) 1 . 11 . 91 Official Journal of the European Communities No L 303/67 ANNEX VI SECTOR CODES  PROCESSING AND MARKETING BRANCH (Regulations (EEC) No 866/90 and (EEC) No 867/90) Main sector Code Sector Code Sub-sector Code Forestry products Animal products Vegetable products Various products Miscellaneous marketing and processing 1000 2000 3000 4000 9000 Forestry products Meat Milk and milk products Eggs and poultry Sundry animals Cereals Sugar Oil seeds Protein plants Wine and alcohol Fruit and vegetables Flowers and plants Seeds Potatoes Tobacco Sundry vegetables Multi-purpose markets and distri ­ bution Animal feedingstuffs Other Miscellaneous marketing and processing 1010 2010 2020 2030 2990 3010 3020 3030 3040 3050 3060 3070 3080 3090 3100 3990 4010 4020 4990 9990 Timber Cork Other forestry products Slaughtering and cutting Processing Non-edible products Other meats Milk collection Liquid milk Milk products Other dairy products Eggs Poultry Other (including rabbits) Livestock markets Honey Other animal products Cereals (excluding rice) Rice Olive oil Oil-bearing seeds Other oil seeds Fresh fruit and vegetables Processed fruit and vegetables Other fruit and vegetables Unprocessed potatoes Processed potatoes 1011 1012 1019 2011 2012 2013 2019 2021 2022 2023 2029 2031 2032 2039 2991 2992 2999 3011 3012 3031 3032 3039 3061 3062 3069 3091 3092